Benjamin Brenner, J.
Application for a preference pursuant to article III of the Special Readiness Rule of the Appellate Division, Second Department. Plaintiff submits a note of issue and an order of this court granting him leave to sue the defendant, apparently believing that the papers required under the rule are not necessary in an action brought pursuant to subdivision (a) of section 618 of the Insurance Law. The latter statute provides that a person injured in a “ hit and run ” accident may “ apply to the supreme court for an order permitting him to bring an action therefor against the corporation in such court.” (Emphasis supplied.) The statute in question does mandate that the action be brought in the Supreme Court (Sutherland v. Motor Vehicle Acc. Ind. Corp., N. Y. L. J., May 8, 1962, p. 19, col. 7) so that plaintiff is entitled to an article III preference even if he does not show that he sustained serious and protracted injuries as required by article III.
However, article II of the Special Readiness Rule, which requires the exchange of medical information, has as its purpose the full disclosure of medical information and the consequent narrowing of such issues. There does not appear to he any reason why such information should not he exchanged even where the plaintiff would he entitled to a preference regardless *917of the seriousness of the injuries. Accordingly the application is denied with leave to renew upon the filing of the proper papers pursuant to article II and the procedures adopted by the Justices of Special Term, Part VIII of this court relative thereto.